Citation Nr: 1537486	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-24 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for a skin disability.

2. Entitlement to service connection for tinnitus.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an intestine disability.

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

6. Entitlement to service connection for a left leg disability, to include as secondary to a low back disability.

7. Entitlement to an effective date earlier than July 28, 2010, for the grant of service connection for anxiety disorder not otherwise specified.




REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1988 and from October 2004 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

While the Veteran requested a hearing before a member of the Board, see June 2012 Substantive Appeal; September 2011 Substantive Appeal, he withdrew that request in a July 2012 statement.

The Veteran perfected his appeal of the issues of entitlement to service connection for headaches, a psychiatric disorder, a right foot disability, and a respiratory disability.  Service connection for those disabilities was subsequently granted.  See June 2014 Rating Decision (granting service connection for a right foot disability and chronic rhinosinusitis); October 2013 Rating Decision (granting service connection for headaches); June 2012 Rating Decision (granting service connection for anxiety disorder).  This is considered a full grant of the benefits sought on appeal with regard to those matters and therefore they are not before the Board.  

The issues of entitlement to service connection for a left leg disability, a low back disability and an intestine disability and entitlement to an earlier effective date are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a September 2011 statement, prior to promulgation of a decision in the appeal of the issue of entitlement to service connection for a skin disability, the Veteran withdrew his appeal.

2. In a September 2011 statement, prior to promulgation of a decision in the appeal of the issue of entitlement to service connection for tinnitus, the Veteran withdrew his appeal.

3. An August 2007 rating decision denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran did not perfect an appeal of the August 2007 rating decision.  

4. Evidence received since the August 2007 rating decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim of service connection for bilateral hearing loss, and does not raise a reasonable possibility of substantiating the claim.

5. A July 2008 rating decision denied the Veteran's claim of entitlement to service connection for an intestine disability.  The Veteran did not perfect an appeal of the July 2008 rating decision.  

6. Evidence received since the July 2008 rating decision is not cumulative of the evidence of record at the time of the prior final denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for an intestine disability and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

7. An August 2007 rating decision denied the Veteran's claim of entitlement to service connection for low back disability.  The Veteran did not perfect an appeal of the August 2007 rating decision.  

8. Evidence received since the August 2007 rating decision is not cumulative of the evidence of record at the time of the prior final denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability and raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a skin disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria for withdrawal of the appeal of the issue of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3. An August 2007 rating decision which denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2014).

4. The evidence received subsequent to the August 2007 rating decision, with respect to bilateral hearing loss, is not new and material, and the previously denied claim for service connection for bilateral hearing loss is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5. A July 2008 rating decision which denied service connection for an intestinal disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2014).

6. The evidence received subsequent to the July 2008 rating decision, with respect to an intestinal disability, is new and material, and the previously denied claim for service connection for an intestinal disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

7. An August 2007 rating decision which denied service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2014).

8. The evidence received subsequent to the August 2007 rating decision, with respect to a low back disability, is new and material, and the previously denied claim for service connection for a low back disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Where a Veteran seeks to reopen a previously denied claim, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this instance, with respect to reopening the claim for service connection for bilateral hearing loss, the Veteran was afforded Kent notice dated January 2010.  The notice explained why service connection for bilateral hearing loss was denied in an August 2007 rating decision-a lack of evidence of hearing loss for VA purposes.  That notice also informed the Veteran of the evidence necessary to substantiate the underlying claim for service connection.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records are associated with the claims folder, as well as all VA and private treatment records identified by the Veteran.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding his claim.  Therefore, VA's duty to further assist the veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

As will be explained below, the Veteran's claims to reopen the issue of service connection for bilateral hearing loss lacks the necessary new and material evidence required for reopening.  In that instance, the Board is not required to establish the adequacy of any VA examinations undertaken during the development of the initial claim of service connection where a claim remains unopened.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

II. Analysis

1. Dismissal of Appeals

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Withdrawal may be made by the appellant or an authorized representative.  38 C.F.R. § 20.204.

In a September 2011 statement, the Veteran requested withdrawal of his appeal on the issues of entitlement to service connection for a skin disability and tinnitus. Accordingly, the Board does not have jurisdiction to review the appeal as to those issues and they are dismissed.

2.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014). 

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans, 9 Vet. App. at 273. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A. Bilateral Hearing Loss

The RO denied entitlement to service connection for bilateral hearing loss in an August 2007 rating decision.  The Veteran was informed of this decision and his appellate rights in a letter dated August 10, 2007.  The Veteran perfected no appeal of the RO's August 2007 rating decision. Thus, it is final. 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

The RO denied the Veteran's claim of service connection for bilateral hearing loss because there was no evidence that the Veteran suffered from hearing loss for VA compensation purposes.

The Board notes that for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

At the time of the August 2007 rating decision, service treatment records (STRs), VA treatment records, and the report of an August 2007 VA examination were of record.

Since the August 2007 rating decision, VA treatment records, various statements of the Veteran and the report of an October 2014 VA examination (Virtual VA) are of record.  

No lay statement or VA treatment record associated with the Veteran's claims file since the August 2007 rating decision shows that the Veteran now suffers from bilateral hearing loss for VA purposes.

Indeed, the October 2014 VA examination report shows no pure tone threshold above 26 decibels in either ear was recorded.  Finally, the Maryland CNC test showed speech recognition scores of 100 percent in the right ear and 96 percent in the left ear.  The October 2014 VA examination confirmed that the Veteran still does not exhibit hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385 (2014).

There has been no new and material evidence submitted sufficient to reopen the Veteran's claim for service connection for hearing loss.  There is no evidence that the Veteran currently suffers from hearing loss for VA purposes.  The Veteran has claimed that he has difficulty hearing and while this is competent and credible, it does not establish that he has a hearing loss for compensation purposes as the regulations require that this be shown by audiometric testing results.  Further, no medical evidence of record shows hearing loss for VA purposes as defined in 38 C.F.R. § 3.385.  Indeed, the October 2014 VA examination confirms that the Veteran still does not suffer from hearing loss for VA purposes.

Thus, no new and material evidence has been submitted with respect to this claim and it remains unopened.  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B. Intestinal Disability

The RO denied entitlement to service connection for an intestine disability in a July 2008 rating decision.  In August 2008, the Veteran timely noted his disagreement with that determination.  The issue was then adjudicated in a May 2010 Statement of the Case (SOC).  The Veteran was informed of May 2010 SOC in a letter dated May 1, 2010.  Thereafter, the Veteran did not appeal the July 2008 rating decision.  Thus, it is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

The RO denied service connection for an intestinal disability as there was no evidence that the Veteran had been diagnosed with an intestinal disability.  See May 2010 SOC.

Since the prior final denial, various VA treatment records and lay statements have been associated with the Veteran's claims file.  An August 2013 VA treatment record (VBMS) contains a diagnosis of colitis.

The Board concludes that the additional evidence, in particular, the August 2013 VA treatment record, is new and material with respect to the issue of service connection for an intestinal disability.  That evidence was not previously of record at the time of the last prior denial.  That evidence is not cumulative of prior records because it provides a diagnosis of an intestinal disability.  The new evidence, presumed credible, is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim for service connection.  Consequently, the Veteran's claim of entitlement to service connection for an intestinal disability is reopened.

C. Low Back Disability

The RO denied entitlement to service connection for a low back disability in an August 2007 rating decision.  In August 2007, the Veteran timely noted his disagreement with that determination.  The issue was then adjudicated in a February 2008 SOC.  The matter was readjudicated in an August 2009 Supplemental Statement of the Case (SSOC). The Veteran was informed of the August 2009 SSOC in a letter dated August 17, 2009.  Thereafter, the Veteran did not appeal the August 2007 rating decision.  Thus, it is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

The RO denied service connection for a low back disability because it was concluded that herniated discs of the lumbar spine preexisted service, but there was no evidence that such was aggravated by service.  See August 2009 SSOC.

At the time of the prior final denial, STRs, VA treatment records, and various lay statements were of record.

Since that time, updated VA treatment records, lay statements, and the report of an October 2014 VA examination have been associated with the Veteran's claims file.  In the report of the October 2014 VA examination (VBMS), the examiner concluded that it was at least as likely as not that the Veteran's current low back disability was related to service.

The Board concludes that the additional evidence, in particular, the October 2014 VA examination report, is new and material with respect to the issue of service connection for a low back disability.  That evidence was not previously of record at the time of the last prior denial.  That evidence is not cumulative of prior records because it provides an indication of an etiological link between the Veteran's disability and his active service.  The new evidence, presumed credible, is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim for service connection.  Consequently, the Veteran's claim of entitlement to service connection for a low back disability is reopened.


ORDER

The appeal of entitlement to service connection for a skin disability is dismissed.

The appeal of entitlement to service connection for tinnitus is dismissed.

The claim to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss is denied.

New and material evidence having been submitted, the claim of service connection for an intestine disability is reopened.  To this extent only, the claim is granted.

New and material evidence having been submitted, the claim of service connection for a low back disability is reopened.  To this extent only, the claim is granted.


REMAND

Regarding service connection for a low back disability, prior to his second period of active service, the Veteran stated that he sustained a low back injury at work.  See October 2004 Service Treatment Record.  At that time, he also stated that his back was fine and he was back at work.  See id.  While the Veteran was afforded a VA examination and the examiner opined that it was at least as likely as not that the Veteran's current low back disability is related to service, that examination is inadequate.  The opinion does not reference the back injury prior to the 2004/2005 period of service or whether any pre-existing back disability was aggravated in service.  

In addition, worker's compensation records concerning the Veteran's low back disability have not been obtained.  In the October 2004 service treatment record, it was noted that the Veteran was in receipt of workers' compensation benefits due to the low back injury he suffered while employed.  Those potentially relevant records should be obtained prior to adjudication of the issue of entitlement to service connection for a low back disability.  Thus, on remand, attempts should be made to obtain any records associated with the workers' compensation claim filed by the Veteran.

Regarding service connection for a left leg disability, prior to the Veteran's second period of active service, an October 2003 treatment record Dr. R.S.J. notes pain radiating down the Veteran's left leg from his low back.  This is prior to the Veteran's second period of active service.  As discussed above, the issue in this instance is whether the Veteran's left leg disability preexisted his second period of active service and, if so, whether it was aggravated by service.  Additionally, the October 2003 treatment record of Dr. R.S.J. raises the possibility that the Veteran's left leg disability is secondary to his low back disability.  Thus, the issues of service connection for a low back disability and a left leg disability are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  On remand, an examination concerning the etiology of the Veteran's left leg disability-including whether it is secondary to his low back disability-is required.

Regarding service connection for an intestinal disability, the Veteran was afforded a VA examination in August 2009.  There, the examiner diagnosed the Veteran with multiple intestinal disabilities.  However, the examiner offered no etiological opinions as to those diagnoses.  As the examiner did not opine as to the etiology of any of the Veteran's diagnosed intestine disabilities, an opinion addressing such is necessary.

Service connection for anxiety disorder not otherwise specified was granted in a June 2012 rating decision.  In a June 2012 statement, the Veteran timely expressed disagreement with the effective date assigned for that disability.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that this issue remains pending in appellate status, see 38 C.F.R. § 3.160(c), and requires issuance of a statement of the case.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 19.26 (2014).  This claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  38 C.F.R. § 20.200 (2014).  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran again and request that he identify the employer for whom the workers' compensation benefits were awarded, the date of claim, and whether it was filed with a state Workers' Compensation Board or with the U.S. Department of Labor Office of Workers' Compensation Program (OWCP).  The Veteran should be requested to complete an appropriate authorization if necessary. 

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Return the claims file to the VA examiner who conducted the October 2014 VA examination (or another qualified examiner, if unavailable) for preparation of an addendum opinion.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.

The examiner should opine as to the following:

a. Whether any low back disability pre-existed the Veteran's second period of active service (October 2004 to October 2005); and if so, whether it was aggravated during his second period of active service (October 2004 to October 2005).

b. If the Veteran's low back disability did not clearly and unmistakably preexist service, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its clinical onset or is otherwise related to the Veteran's active service.

Notations in the record regarding a back injury prior to service should be considered.  Only if deemed necessary, the Veteran should be scheduled for another appropriate examination. 

A comprehensive rationale must be provided for the opinions rendered. 

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any left leg disability. The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.

      The examiner should opine as to the following:

a. Whether any left leg disability pre-existed the Veteran's second period of active service (October 2004 to October 2005); and if so, whether such disorder was aggravated during his second period of active service (October 2004 to October 2005).

b. If the Veteran's left leg disability did not preexist service, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its clinical onset or is otherwise related to the Veteran's active service.

A comprehensive rationale must be provided for the opinions rendered. 

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of any intestine disability. The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.

The examiner should opine as to the following:

a. Does the Veteran suffer from any diagnosable intestinal disabilities, including irritable bowel syndrome?

b. Is it at least as likely as not (i.e., a 50 percent or greater probability) that such disability was caused by or is otherwise related to the Veteran's active service.

A comprehensive rationale must be provided for the opinions rendered. 

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

5. Issue a statement of the case to the Veteran and his authorized representative addressing the issue of entitlement to an earlier effective date for anxiety disorder not otherwise specified.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

6. Then, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014). The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


